Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for allowance

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Parastegari et al.(2019/0377412).
Osman (2016/0246370).
The following is an examiner's statement of reasons for allowance.
	None of cited references teach,
In the claims:

1.  “in response to the user grasping the virtual UID, apply, via the force-feedback mechanism, a force upon the glove that corresponds to a physical representation of the virtual UID; and engage the robotic arm to be controlled by the virtual UID”, with all other limitation cited in claim.

13.  “in response to the user grasping the virtual UID, apply, via a force-feedback mechanism of the glove, a force upon the glove that corresponds to a physical representation of the virtual UID, and engage the robotic arm to be controlled by the virtual UID”, with all other limitation cited in claim.

	
            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
	

	Conclusion	
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to INSA SADIO whose telephone number is (571)270-5580.  The examiner can normally be reached on Monday-Friday 9:00 am-6:00 am.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nitin Patel can be reached on 571-272-76777.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	

INSA . SADIO
Primary Examiner
Art Unit 26288


/INSA SADIO/Primary Examiner, Art Unit 2628